769 F.2d 770
ARNTZ CONTRACTING COMPANY, Beacon Construction Company, K.A.Construction Co., and Teaco, Inc., a jointventure, Appellants,v.The UNITED STATES, Appellee.
Appeal No. 85-619.
United States Court of Appeals,Federal Circuit.
Aug. 15, 1985.

Appealed from Energy Board of Contract Appeals.
John W. Rosenberg, Riede, Rosenberg, McCall & Cahill, San Rafael, Cal., argued for appellants.
Alvin A. Schall, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director and Thomas W. Petersen, Asst. Director.
Paul W. Lewis, Office of the Gen. Counsel, U.S. Dept. of Energy, of Washington, D.C., of counsel.
Before KASHIWA, NEWMAN, and BISSELL, Circuit Judges.
KASHIWA, Circuit Judge.


1
Arntz Contracting Company, Beacon Construction Company, K.A. Construction Company, and Teaco, Inc., a joint venture (hereinafter Arntz), appeals the decision of the Department of Energy Board of Contract Appeals (Board), No. 187-12-81, 84-3 BCA p 17,604 (1984), in which it held that it had jurisdiction of the appeal under the Contracts Disputes Act of 1978, and in which it denied Arntz any recovery on its claims.


2
Having fully considered the record and the submissions of the parties, we affirm the Board's decision on the basis of its thorough and well-reasoned opinion.

AFFIRMED